                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION

TINA LOUISE ASHLEY,                            Civil No. 2:15-cv-00075-BMM-JCL

       Plaintiff,

       vs.                                     JUDGMENT FOR PLAINTIFF

NANCY A. BERRYHILL,
Acting Commissioner of Social Security

       Defendant.

      IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner’s

final decision after remand pursuant to sentence six of 42 U.S.C. § 405(g) (on file

herein as attachment to Defendant’s Motion to Reopen [redacted] Notice of

Decision – Partially Favorable, dated December 19, 2018) is hereby adopted and

entered into the record, and this matter is closed. Based on this partially favorable

decision, judgment is entered for Plaintiff.

        DATED this 6th day of June, 2019.
